DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This is in response to application no. 16/860, 632 filed on April 28, 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a holographic controller arranged to receive images from the image capture device and to encode the spatial light modulator with holograms corresponding to the captured images.” (in claim 5); “ a hologram engine arranged to receive an image captured by the image capture device and to calculate a hologram corresponding to the image.” (in claim 6); “a picture generating unit arranged to display pictures on a display plane” (in claim 15). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claims 5, 6 and 15 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The  disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim 5, 6, and 15 are  indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Claims 7, 16 and 17 are rejected base on their dependency from the rejected claims 6 and 15.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-9 and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Childs (US 8576286 B1) in view of Christmas (US 20170364028 A1).

Regarding claim 1, Childs discloses a system arranged to form images of outside a vehicle for viewing from an eye box region within the vehicle, the system comprising: an image capture device arranged to be mounted to the vehicle (Fig. 6, cameras 606), wherein the image capture device is arranged to capture images outside the vehicle (col. 7, lines 51-54, abstract, one or more video cameras configured to capture views external to the vehicle); a holographic projector arranged to form pictures on a replay plane, wherein each picture corresponds to an image captured by the image capture device (col. 7, lines 51-62: The holographic computational engine 610 may be configured to process the video received from the one or more cameras 606 before passing display signals to the one or more projectors 605…the one or more projectors 605 may project a holographic image onto holographic display screen 602 ), and an optical element disposed in front of the replay plane (projector 605).
Childs does not explicitly disclose the optical element having a focal length, wherein the distance between the replay plane and the optical element is less that the focal length of the optical element such that the optical element forms a virtual image of each picture for viewing from the eye box region.
However, Christmas discloses the optical element having a focal length (Fig. 3, ¶0032: The optical system (335) may consist of a lens having a focal length f), wherein the distance between the replay plane and the optical element is less that the focal length of the optical element such that the optical element forms a virtual image of each picture for viewing from the eye box region (claim 7: the lens being disposed at a distance less than the focal length from the position of the real image in space, and wherein the displaying the first virtual image of the first 2D holographic reconstruction image comprises imaging the real image with the imaging lens). Note that the claim element “such that the optical element forms a virtual image of each picture for viewing from the eye box region,” is merely a statement of intended result that would not be given patentable weight. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Childs by utilizing the optical element having a focal length, wherein the distance between the replay plane and the optical element is less that the focal length of the optical element such that the optical element forms a virtual image of each picture for viewing from the eye box region, as taught by Christmas, for forming virtual images of holographic reconstructions and providing adaptive positional control of the virtual image in space (Christmas: ¶0006). 

Regarding claim 2, Childs in view of Christmas discloses the system of claim 1. Christmas further discloses wherein the virtual image of each picture is formed by the optical element such that a distance to the virtual image from the eye box region is consistent with distance vision of the human eye (¶0031: The display consists of an optical combiner (320) and a lens (330) disposed between the holographic reconstruction (310) and the combiner (320). The arrangement is such that a viewer (340) looking towards the combiner (320) will see a virtual image (350) of the holographic reconstruction (310) at a distance d from the viewer and behind the combiner (320)). The motivation statement set forth above with respect to claim 1 applies here. Note that the claim element “such that a distance to the virtual image from the eye box region is consistent with distance vision of the human eye,” is merely a statement of intended result that would not be given patentable weight. 

Regarding claim 3, Childs in view of Christmas discloses the system of claim 1. Christmas further discloses wherein the virtual image of each picture is formed by the optical element such that a distance to the virtual image from the eye box region that is greater than or equal to the hyperfocal distance of the human eye (¶0031: The display consists of an optical combiner (320) and a lens (330) disposed between the holographic reconstruction (310) and the combiner (320). The arrangement is such that a viewer (340) looking towards the combiner (320) will see a virtual image (350) of the holographic reconstruction (310) at a distance d from the viewer and behind the combiner (320)). The motivation statement set forth above with respect to claim 1 applies here. Note that the claim element “such that a distance to the virtual image from the eye box region that is greater than or equal to the hyperfocal distance of the human eye,” is merely a statement of intended result that would not be given patentable weight. 

Regarding claim 4, Childs in view of Christmas discloses the system of claim 1. Christmas further disclose wherein the virtual image of each picture is formed by the optical element such that a distance to the virtual image from the eye box region is greater than 2 metres (¶¶0031, 0038: The display consists of an optical combiner (320) and a lens (330) disposed between the holographic reconstruction (310) and the combiner (320). The arrangement is such that a viewer (340) looking towards the combiner (320) will see a virtual image (350) of the holographic reconstruction (310) at a distance d from the viewer and behind the combiner (320)). The motivation statement set forth above with respect to claim 1 applies here. Note that the claim element “such that a distance to the virtual image from the eye box region is greater than 2 metres,” is merely a statement of intended result that would not be given patentable weight. 

Regarding claim 5, Childs in view of Christmas discloses the system of claim 1. Additionally, Childs discloses a holographic controller arranged to receive images from the image capture device (col. 7, lines 46-54: The one or more cameras 606 may be stereo video cameras for capturing video and passing a series of images to the holographic computational engine 610). 
Furthermore, Christmas discloses wherein the holographic projector comprises: a spatial light modulator (Fig. 2: SLM 240) arranged to display a hologram (¶¶0026-0028, 0036: The Fourier transform lens receives light from the SLM and performs a frequency-space transformation to produce a holographic reconstruction at the screen (225) in the spatial domain); a light source arranged to illuminate the spatial light modulator  such that a holographic reconstruction of the hologram is formed on the replay plane (¶0027: A light source (210), for example a laser or laser diode, is disposed to illuminate the SLM (240)…The Fourier transform lens receives light from the SLM and performs a frequency-space transformation to produce a holographic reconstruction at the screen (225) in the spatial domain), and  to encode the spatial light modulator with holograms corresponding to the captured images (¶0028:The Fourier transform lens receives light from the SLM and performs a frequency-space transformation to produce a holographic reconstruction at the screen (225) in the spatial domain). Note that this interpretation is consistent with the disclosure of the current application (See current application as published, para. 0040, 0086). The motivation statement set forth above with respect to claim 1 applies here. Note that the claim element “such that a holographic reconstruction of the hologram is formed on the replay plane ,” is merely a statement of intended result that would not be given patentable weight. 
Regarding claim 6, Childs in view of Christmas discloses the system of claim 5. Childs further discloses wherein the holographic projector further comprises: a hologram engine arranged to receive an image captured by the image capture device and to calculate a hologram corresponding to the image (col. 7, lines 46-64:The holographic computational engine 610 may be configured to process the video received from the one or more cameras 606 before passing display signals to the one or more projectors 605. In one exemplary embodiment, the one or more projectors 605 may comprise twin LCD projector, but those with skill in the art will readily understand that any type of projector may be used to generate a holographic display).
Regarding claim 7,  Childs in view of Christmas discloses the system of claim 5. Childs further discloses wherein the holographic projector further comprises a screen, such as a diffuser, positioned at the replay plane (holographic display screen 602), wherein a real image of each picture is formed on the screen (col. 7, lines 61-63: the one or more projectors 605 may project a holographic image onto holographic display screen 602).
Regarding claim 8,  Childs in view of Christmas discloses the system of claim 1. Childs further discloses wherein the optical element is a mirror arranged to be positioned inside the vehicle in front of the eye box region (Figs. 6, mirror 609).
Regarding claim 9,  Childs in view of Christmas discloses the system of claim 1. Childs further discloses wherein the image capture device is arranged to capture rear view images from the vehicle (col. 7, lines 20-23: cameras that are continuously directed towards the front, rear, and sides of vehicle 401).
Regarding claim 12,  Childs in view of Christmas discloses the system of claim 1. Childs further discloses wherein the system is a driver assistance system (col. 1, lines 13-15: a vehicle having navigation features that enables an occupant to view external surroundings).
Regarding claim 13, A vehicle comprising the system of claim 1 (See the rejection of claim 1).
	Regarding claim 14, claim 14 is directed to a method claim and recites the limitation analogous to claim 1. Thus, claim 14 is rejected due to similar reason set forth above with respect to claim 1. 
Regarding claim 15, claim 15 is drawn to a system claim and includes the limitation analogous to claim 1. Thus, claim 15 is rejected due to similar reason set forth above with respect to claim 1. 
	Regarding claim 16, claim 16 recites the limitation analogous to claim 2. Thus, claim 16 is rejected due to similar reasons set forth above with respect to claim 2. It should be noted that the limitation “optionally greater than or equal to the hyperfocal distance of the human eye,” is recited as optional limitation and should not be given patentable weight. 
Regarding claim 17, Childs in view of Christmas discloses the image capture and display system of claim 15. Christmas further discloses wherein the virtual image of each picture is formed by the optical element such that a distance to the virtual image from the eye box region is greater than 1.5 metres (¶¶0031, 0038: The display consists of an optical combiner (320) and a lens (330) disposed between the holographic reconstruction (310) and the combiner (320). The arrangement is such that a viewer (340) looking towards the combiner (320) will see a virtual image (350) of the holographic reconstruction (310) at a distance d from the viewer and behind the combiner (320)). The motivation statement set forth above with respect to claim 1 applies here. Note that the claim element “such that a distance to the virtual image from the eye box region is greater than 1.5 metres,” is merely a statement of intended result that would not be given patentable weight. 

Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Childs (US 8576286 B1) in view of Christmas (US 20170364028 A1) as applied to claim 1, and further in view of Wang (US 20140078410 A1).

Regarding claim 10, Childs in view of Christmas does not explicitly disclose wherein the optical element is switchable between a transmissive state and an opaque state.
However, Wang teaches wherein the optical element is switchable between a transmissive state and an opaque state (¶0051: display switchable between transparent and opaque states).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Childs in view of Christmas by utilizing the optical element is switchable between a transmissive state and an opaque state, as taught by Wang, for allowing a high quality projection and viewing (Wang: ¶0034). 
Regarding claim 11, Childs in view of Christmas and Wang discloses the system of claim 10. Wang further discloses wherein: the optical element is transparent in the transmissive state such that the virtual image of each picture cannot be seen from the eye box region, and the optical element is opaque in the opaque state such that the virtual image of each picture can be seen from the eye box region (¶0043: electrically switchable materials that may be changed between a light transmissive (e.g. clear) state and a non-transparent light blocking state, (e.g. having a dark shade such as black)). The motivation statement set forth above with respect to claim 10 applies here. Note that the claim elements “such that the virtual image of each picture cannot be seen from the eye box region” and “such that the virtual image of each picture can be seen from the eye box region” are merely a statement of intended result that would not be given patentable weight. 

The following are the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
Lacoste (US 20120224062 A1) describes a Head Up Display. 
Christmas (US 20150346491 A1) describes a head-up display and a method of projecting holographic images using a windscreen.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482. The examiner can normally be reached M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488